Citation Nr: 1526903	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-31 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for rectal cancer, to include as due to exposure to herbicides.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to July 1971, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is necessary in this case because the September 2011 VA examination and opinion are inadequate for the following reasons.  First, the Veteran's lay assertion that he had rectal bleeding in 1970s was not addressed.  Second, in February 2015, the Veteran's representative asserted that the Veteran's rectal cancer was directly caused by his presumed exposure to herbicides.  An addendum opinion is required.  

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the September 2011 examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 
	
b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. A July 1970 service treatment record (STR) showing that the Veteran had diarrhea for two days.  

ii. An April 1971 STR showing that the Veteran had constipation.  

iii. A February 1996 private treatment record from Dr. A. S. noting that the Veteran first noticed bright red blood per rectum six months earlier.  

iv. A March 1996 private treatment record from Dr. M. B. noting that the Veteran experienced bright red blood per rectum for the previous one to two years.  

v. The Veteran's July 2011 assertion that he was treated for rectal bleeding in the 1970s.  

vi. The Veteran's December 2012 statement that he was treated for rectal bleeding in 1972, but that the records were no longer available.  

vii. The Veteran's representative's February 2015 statement that the Veteran believed that his rectal cancer was directly caused by herbicide exposure.  

c. In providing the requested opinion, the examiner must address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  

d. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's rectal cancer began during active service, is related to an incident of service including his exposure to herbicides, or began within one year after discharge from active service.

It is not sufficient to conclude that the Veteran's rectal cancer was not directly caused by herbicide exposure simply because rectal cancer is not on the list of diseases presumptively associated with herbicide exposure. 

e. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




